BLODGETT, J.
Heard upon motion for new trial filed by defendant after verdict for plaintiff.
Action to recover for services as an architect.
Plaintiff produced testimony as to a contract for a certain commission if the proposed building were erected, and three-fifths of six per cent, if plans were completed and building not erected.
The defence was that the commission was not to be paid unless the building was actually erected.
The case was submitted to the jury upon the issue as to what the contract was and there was evidence submitted upon which the jury could base a verdict for plaintiff.
The court can not say such verdict is against the preponderance of the evidence or that the amount of the verdict is excessive.
Motion denied.